DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This Office action consists of five (5) election-of-species requirements and does not address the merits of the claims.
Status of the Claims
Claims 1-13 are pending.
Restriction/Election
First, Applicant is required to elect one species of opioid receptor antagonist for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  As a courtesy, Applicant is referred to claims 4 and 5, which recite various species of opioid receptor antagonist.  Applicant is cautioned that an election broadly directed to a class of opioid receptor antagonist (e.g., a quaternary morphinan derivative) will likely not be considered adequate.  Rather, Applicant is required to elect a single compound or molecule as the species of opioid receptor antagonist.  An example of a proper election is as follows: “Applicant elects N-methylnaltrexone as the species of opioid receptor antagonist.”  Currently, claims 1 and 6-13 are generic in regard to opioid receptor antagonists.  
Second, Applicant is required to elect one species of hydrophilic additive that is negatively charged at acidic and neutral pH for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  As a courtesy, Applicant is referred to claim 7.  An example of a proper election is as follows: “Applicant elects pentasodium tripolyphosphate (TPP) as the species of hydrophilic additive that is negatively charged at acidic negatively charged at acidic and neutral pH.
Third, Applicant is required to elect one species of hydrophilic additive that is positively charged at acidic and neutral pH for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  As a courtesy, Applicant is referred to claim 9.  Applicant is cautioned that an election broadly directed to a class of hydrophilic additive that is positively charged at acidic and neutral pH (e.g., a polymer, as recited in claim 8) will likely not be considered adequate.  Rather, Applicant is required to elect a single polymer, compound, or molecule as the species.  An example of a proper election is as follows: “Applicant elects chitosan as the species of hydrophilic additive that is positively charged at acidic and neutral pH.”  Currently, claims 1-7 and 10-13 are generic in regard to hydrophilic additives that are positively charged at acidic and neutral pH.
Fourth, Applicant is required to elect one species of enteric polymer for the coating for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  As a courtesy, Applicant is referred to Examples 2 and 3 on pages 40-41 of the specification (as originally filed), which identify the following two species of enteric polymer: Eudragit® L100 (Example 2) and Eudragit® S100 (Example 3).  Applicant is additionally referred to paragraph [0015] on page 5, paragraph [0084] on page 28, and to paragraph [0086] on page 29 of the specification.  Applicant is cautioned that an election broadly directed to a class of enteric polymer (e.g., a polymethacrylate, as recited in claim 12) will likely not be considered adequate.  Rather, Applicant is required to elect a single polymer as the species of enteric polymer for the coating.  An example of a proper election is as follows: “Applicant elects Eudragit® L100 as the 
Fifth, Applicant is required to elect one species of non-polymeric agent for the enteric coating for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  As a courtesy, Applicant is referred to claim 12, which recites the following species of non-polymeric agent: distilled acetylated monoglyceride.  Applicant is additionally referred to the specification at paragraph [0015] on page 5, paragraph [0084] on page 28, and Examples 2-3 on pages 40-41.  Applicant is cautioned that an election broadly directed to a class of non-polymeric agent (e.g., a non-ionic surfactant) will likely not be considered adequate.  Rather, Applicant is required to elect a single compound or molecule as the species of non-polymeric agent.  An example of a proper election is as follows: “Applicant elects distilled acetylated monoglyceride as the species of non-polymeric agent for the enteric coating.”  Currently, claims 1-11 and 13 are generic in regard to such agents.  
There is an examination and search burden for the patentably distinct species identified above due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic 
The election of the species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.  Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  Applicant is again reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
31 July 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611